People v Khan (2015 NY Slip Op 00829)





People v Khan


2015 NY Slip Op 00829


Decided on February 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2015

Friedman, J.P., Andrias, Saxe, Richter, Gische, JJ.


5014/10

[*1]14141 The People of the State of New York, Respondent,
vMohammed Khan, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), and White & Case LLP, New York (C. Kelly Newman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Eleanor J. Ostrow of counsel), for respondent.

Order, Supreme Court, New York County (Arlene D. Goldberg, J.), entered on or about May 22, 2014, which adjudicated defendant a level one sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly designated defendant a sexually violent offender, since he was convicted of sexual abuse in the first degree, an enumerated sexually violent offense (see Correction Law § 168-a[3][a]; [7][b]). The court properly determined that it lacked discretion to do otherwise (see People v Bullock, __ AD3d __, 2014 NY Slip Op 08265 [1st Dept 2014]). Defendant asserts that although an element of the crime of which he was convicted (Penal Law § 130.65[1]) is forcible compulsion, he committed the underlying crime in a manner that was not actually violent, within the general sense of that term. He then argues that the court should have considered his underlying conduct in determining whether to adjudicate him a sexually violent offender. We reject that argument for reasons similar to those set forth in Bullock. Regardless of the underlying facts, defendant is a sexually violent offender simply because he has been convicted of one of the enumerated crimes, and thus meets the statutory definition. In any event, the record establishes that defendant's conduct can be fairly described as violent.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 3, 2015
CLERK